Citation Nr: 1214913	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 27, 2006, for the assignment of a 100 percent disability rating for posttraumatic stress disorder (PTSD).

(The issue of whether the August 13, 1996 decision of the Board of Veterans' Appeals contains clear and unmistakable error (CUE) is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim is now with the RO in Montgomery, Alabama.

In April 2011, the Veteran testified in a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a total disability rating based upon individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The RO received a claim of entitlement to an increased rating for the Veteran's service-connected PTSD, on November 29, 2006.

2.  The evidence demonstrates that the Veteran met the schedular criteria for a 100 percent rating for his PTSD, as of November 3, 2006.


CONCLUSION OF LAW

The criteria for an effective date of November 3, 2006, but no earlier, for the award of a 100 percent evaluation for PTSD, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board observes that a claim for an earlier effective date for the award of a 100 percent disability rating for PTSD is a downstream issue from the original grant of such benefit.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

In this case, the Veteran's claim for an increased rating was granted (the RO increased his disability rating for PTSD to 100 percent) and an effective date was assigned in the June 2007 decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board, however, notes that the Veteran was sent a letter in December 2006 that generally explained the law as it pertains to effective dates.

The Board also notes that all identified and pertinent records have been obtained and considered.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with applicable laws and regulations would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

Significantly, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Earlier Effective Date

Historically, the Veteran was awarded service connection for his PTSD in a February 1991 rating decision.  At that time, he was assigned a 30 percent disability evaluation, effective the date of claim, July 12, 1990.  In an April 1996 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent disabling, effective July 2, 1992.  The Board denied an evaluation in excess of 50 percent disabling in an August 1996 decision.

Importantly, over a decade later in November 2006, the Veteran submitted an informal claim for an increased rating of his service-connected PTSD.  A June 2007 rating decision awarded the Veteran a higher evaluation of his PTSD and he was assigned a 100 percent evaluation, effective November 27, 2006.  The Veteran contends that he is entitled to an effective date earlier than November 27, 2006 for the grant of a 100 percent disability rating for his service-connected PTSD.  Specifically, the Veteran asserts that his award of a 100 percent disability rating for PTSD should be assigned an effective date of when he first filed for PTSD (ostensibly, the Board construes this as an assertion of an earlier effective date of July 12, 1990, for the award of a 100 percent disability rating for PTSD; see also Hearing transcript at 7-8).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2011).

The effective date, with respect to an increase in disability evaluation, will be date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (0).  However, 38 C.F.R. § 3.400 (0)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date, otherwise the date of receipt of claim.

In the present case, the Veteran's most recent claim of entitlement to an increased rating for his service-connected PTSD was received by the RO on November 29, 2006.  As mentioned above, this claim was submitted over 10 years after the issuance of the August 1996 Board decision denying an evaluation in excess of 50 percent disabling.  In this regard, the Veteran has raised the issue of CUE as to the August 1996 Board decision which is addressed in a separate decision.

Addressing the issue above, however, 38 C.F.R. § 3.400 (0)(2) provides that the effective date with respect to an increase in disability will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise the date of receipt of claim.

Thus, under 38 C.F.R. § 3.400 (0)(2), it is necessary to determine whether an increase in the Veteran's PTSD became factually ascertainable between November 29, 2005 to November 29, 2006.  To do so, the rating criteria for the disability at issue must be examined.

Here, the Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The RO assigned the Veteran an effective date of November 27, 2006 (two days before the date of claim, November 29, 2006) as they determined that November 27, 2006 was the date it was factually ascertainable that an increase in disability had occurred and that the Veteran submitted a claim for an increased evaluation within one year of that date.  A review of the evidence, between November 29, 2005 and November 29, 2006, however, reveals that it was factually ascertainable that the Veteran's PTSD had increased in severity to the level of 100 percent disabling prior to the assigned effective date of November 27, 2006.

Indeed, a VA treatment report from November 3, 2006 revealed the Veteran's treating psychiatrist, Dr. "C.B.'s," assessment of the severity of his PTSD.  Dr. C.B. stated that the Veteran "has been unable to work since I met him in July 2000 and in my opinion remains totally and permanently disabled because of his service connected PTSD."  As such, the exception provided in 38 C.F.R. § 3.400 (0)(2) remains applicable in the instant case and the Veteran is entitled to an earlier effective date of November 3, 2006.

Addressing the Veteran's specific contentions, the Board must emphasize that the controlling dates in this case are the date of claim (November 29, 2006) and the date when it was factually ascertainable that an increase had occurred (up to a year prior to the date of claim, November 29, 2005).  It is important for the Veteran to understand, and the Board must emphasize, that the earliest effective date possible to establish when an increase was factually ascertainable is November 29, 2005 (one year prior to his date of claim).  The Veteran's assertion that entitlement to a 100 percent disability rating for his PTSD arose in 1994 (when Social Security Administration benefits were awarded) or in 2000, when he was first treated by Dr. C.B., is rendered immaterial as the Board is bound by the law.  The fact that the Veteran did not submit a claim for an increased rating until November 29, 2006 unquestionably limits the effective date to no earlier than November 29, 2005.  There is no correspondence of record prior to November 29, 2006 (and since the Board decision in August 1996 which denied an evaluation in excess of 50 percent disabling for PTSD), which may be construed as a claim for an increased evaluation of his service-connected PTSD.

Regardless, as discussed, it was factually ascertainable that an increase was warranted prior to the RO's assigned effective date of November 27, 2006 as the November 3, 2006 VA treatment report clearly indicated that the Veteran was totally and permanently disabled due to his service-connected PTSD.  There is simply no basis for an effective date prior to November 3, 2006.  The Board notes that in reaching these conclusions, the evidence is at least in equipoise, and the benefit-of-the-doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of November 3, 2006, but no earlier, for the assignment of a 100 percent rating for PTSD is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


